DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of the prior art of Jiang et al., alone, or as combined with Yin et al. and Gong et al. failed to teach the detailed steps as claimed: a method of culturing Stichopus japonicus, Marsupenaeus japonicus, Portunus trituberculatus and Ulva lactuca, comprising the following steps: (1) preparing a pond and laying a substratum for Stichopus japonicus from March 1 to 5; (2) putting Stichopus japonicus seedlings, and then culturing Ulva lactuca seedlings on April 1; wherein the Stichopus japonicus seedlings are stocked at 4000 to 6000/mu, and are at a size range of 500 to 800/kg, and the Ulva lactuca seedlings are cultured at 0.3 to 2.0 kg/m3; (3) putting Marsupenaeus japonicus seedlings on April 15; wherein the Marsupenaeus japonicus seedlings are stocked at1000 to 1200 seedlings/mu, and all of the Marsupenaeus japonicus seedlings are p10 post-larval seedlings; (4) putting Portunus trituberculatus juveniles on May 5; wherein the Portunus trituberculatus juveniles are stocked at 150-200 crabs/mu; (5) harvesting Marsupenaeus japonicusin on July 15, and putting Marsupenaeus japonicus seedlings again, wherein the Marsupenaeus japonicus seedlings are stocked at 1000 to 1200 seedlings/mu, and all of the Marsupenaeus japonicus seedlings are p10 post-larval seedlings; and (6) harvesting the Stichopus japonicus, Marsupenaeus japonicus, Portunus trituberculatus and Ulva lactuca from November 5 to 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643